 


 
Date: March 20, 2018
 
 
 
Dear Mr. Lepore,
 
This appointment letter (the "Letter Agreement") shall record all the agreements
and understandings between MobileSmith, Inc., a Delaware Corporation (the
"Company") and Mr. Lepore (the “Board Member” or “You”), in connection with your
appointment as an Advisor and Board Member of the Company in a non-executive
capacity and for the other purposes listed hereunder.
 
Subject to Company's shareholders’ approval and your execution below, the terms
of your engagement with the Company will be as follows:
 
1.
Advisory Services. You will serve as a member of the Company's board of
directors and advise the Company's management at reasonable times, on matters
related to Company’s actual and planned business, as requested by the Company,
including without limitation: (i) corporate strategy, marketing and business
development aspects, and product positioning; (ii) advise the Company's CEO (as
defined below) on the strategy and business development of the Company; (iii)
use your contacts to connect the Company with high level customers, strategic
partners and/or Potential Acquirers (as defined below); and (iv) assist the
Company's CEO in closing transactions with Potential Acquirers and other
business partners and/or large customers (the tasks listed above are
collectively referred to as the “Board Services”).
 
 
2.
Scope. You will be expected to devote such reasonable time as may be necessary
in order to render the board member services to the Company in a good manner.
Company's expectation is that you will attend each meeting (either in person or
via telephone) of the board of directors/advisors, provided however that you
will not be required to arrive in person to more than one board meeting or
meetings outside of the USA per annum. As part of your Board Services you will
allocate at least one call per month with management of the company. Once a
quarter you will be required to attend the Board of Directors meeting either on
the phone or in person. 
 
 
3.
Fiduciary Duty. You will be subject to all duties, rights and responsibilities
under the Company’s articles of incorporation as shall be in force from time to
time and under any applicable law.
 
 
4.
Options. In consideration for the Board Services and subject to the approval of
the board of directors of the Company, the Company will grant You Options to
purchase 366,980 Shares of the Company (the “Options”) which constitute as of
the date hereof .63% of the total shares of the Company on a fully diluted basis
(subject to adjustment to reflect any share dividend, share split or other
similar event). The exercise price of the Options shall be USD $1.5 (or market
price as of the day of signing this Agreement). The Options shall vest on a
quarterly basis over a period of 3 years (0.0559% every three months) beginning
on April 2, 2018 (the "Date of Grant"). The term of the options will be 7 years
beginning April 2, 2018.
 
 



 
 
 
5.
Acceleration. In the event that following the Date of Grant there shall occur a:
(i) consolidation or merger of the Company (where the Company is not the
surviving entity or in which the shareholders of the Company immediately prior
to the transaction possess less than 50% of the voting power of the surviving
entity); or (ii) sale of all or substantially all of Company's assets or shares,
or (iii) consummation of an initial public offering of Company’s securities
(each, a “Triggering Event”), then vesting of the Options shall be accelerated,
so that upon consummation of such Triggering Event, all Options under Section 4
above shall immediately and automatically vest; provided, however, that this
Letter Agreement has not expired or terminated prior thereto. Board member shall
have no more than 30 calendar days from the announcement of the Triggering Event
to exercise his Options or he shall forfeit any right and/or Options.
 
 
6.
Additional Compensation.
 
     6.1
Monthly retainer of USD 2,500 paid with bank check or wire transfer.
 
7.
Each party shall bear its own costs and expenses associated with its
responsibilities hereunder. Notwithstanding the above, the Company shall bear
any reasonable expenses actually incurred by You in connection with the
performance of the Board Services and/or Advisory Services, provided that such
expenses are approved in advance by Company’s CEO in writing and against validly
issued receipts. Each party shall bear its own tax expenses, and without
derogating from the above, the Company shall be entitled, subject to any
applicable law, to withhold any taxes from any amount transferred under this
Letter Agreement. The Advisor will be solely responsible for any tax liability
resulting from any payment or grant of shares/options under this Letter
Agreement. You are hereby confirming that you had sufficient opportunity to
obtain the advice of a tax counsel prior to executing of this Letter Agreement
and fully understood the content of this Section 7.
 
 
8.
Your entitlement to the compensation specified in Sections 4-6 shall be the sole
remuneration, compensation, commission and/or fee in connection with your
engagement with the Company.
 
 
9.
You hereby agree and undertake to comply with and observe the terms of the non
disclosure undertaking attached hereto as Exhibit A.
 
 
10.
Board Member shall not incur or purport to incur any liability or commitment on
behalf of the Company or make or give any promises, representations, warranties
or guarantees with respect to the Company or the Company's products, except as
such are expressly directed by Company in writing.
 
 
11.
The Board Member acknowledges that the Company has the exclusive right, interest
and title in and to the Company's products and other proprietary information,
and shall not, by virtue of this Letter Agreement or otherwise, acquire any
proprietary rights whatsoever in or to the products and/or any of the Company's
intellectual property rights nor make any representation to having any interest
in or to the Company's products and/or any of the Company's intellectual
property rights.
 
 
12.
The Board Member's rights and obligations hereunder are personal and may not be
assigned or delegated to any consultants, representatives, agents or any other
person. The relationship between you and the Company is not of an
employer-employee nature, and you are, and shall be, an independent Board
Member.
 
 
13.
No amendment to this Letter Agreement shall be effective unless it is in writing
and signed by the CEO or Chairman of the Company.
 
 
14.
If you agree to the terms and provisions set forth above, please sign at the
designated space below and return one copy of this Letter Agreement to the
undersigned.
 
 
 
  Very truly yours,

/s/    Randy Tomlin                               

Randy Tomlin,  Chairman of the Board

MobileSmith, Inc


 
Acknowledged and agreed:
 

/s/    Jerry Lepore                                  

Mr. Jerry Lepore

 



  
 
 
 
 
 
 
 
 
 
 
 
 
MobileSmith, Inc. ● 5400 Trinity Rd, Suite 208, Raleigh, NC 27607
 
 
 
 
 
 
